Name: 2009/146/EC: Commission Decision of 19Ã February 2009 on the appointment of the members and advisors of the Scientific Committees and the Pool set up by Decision 2008/721/EC
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU institutions and European civil service;  environmental policy;  consumption
 Date Published: 2009-02-20

 20.2.2009 EN Official Journal of the European Union L 49/33 COMMISSION DECISION of 19 February 2009 on the appointment of the members and advisors of the Scientific Committees and the Pool set up by Decision 2008/721/EC (2009/146/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2008/721/EC of 5 September 2008 setting up an advisory structure of Scientific Committees and experts in the field of consumer safety, public health and the environment and repealing Decision 2004/210/EC (1), and in particular Articles 3 and 4 thereof, Whereas: (1) By Decision 2008/721/EC the Commission has set up three scientific committees, on consumer safety (SCCS), on health and environmental risks (SCHER) and on emerging and newly identified health risks (SCENIHR) and a pool of scientific advisors on risk assessment (hereinafter the Pool), in the field of consumer safety, public health and the environment. (2) The SCCS, SCHER and SCENIHR shall each consist of a maximum of 17 members and the number of scientific advisors in the Pool at any time is decided by the Commission based on its need for scientific advice. In order to adequately cover the wide range of scientific issues on which it is planned to consult the scientific committees during their term of office, it is appropriate to fix at 17 the number of members of each scientific committee and to fix at 189 the number of scientific advisors of the Pool. (3) In accordance with Articles 3(4) and 4(2) of Decision 2008/721/EC a call for expression of interest was published which also set the selection criteria and the evaluation procedure, which led to lists of suitable candidates from which the Commission appoints the members of the scientific committees and the scientific advisors of the Pool. (4) In accordance with Article 3(2) of Decision 2008/721/EC, the selection of the members of the Committees has been made on the basis of their expertise and consistent with this a geographical distribution that reflects the diversity of scientific problems and approaches, notably in Europe, and, in accordance with Article 4(1) of the same Decision, the selection of the advisors has been made taking into account the objective to cover the widest possible range of disciplines, HAS DECIDED AS FOLLOWS: Sole Article The number of members of each of the three scientific committees set up by Decision 2008/721/EC is fixed at 17. The experts listed in Annex I to this Decision are appointed as members of those Committees. The number of scientific advisors in the Pool is fixed at 189 and the experts listed in Annex II to this Decision are appointed as scientific advisors on risk assessment to the Pool set up by Decision 2008/721/EC. Done at Brussels, 19 February 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 241, 10.9.2008, p. 21. ANNEX I List of experts appointed as members of the scientific committees List in alphabetical order of the experts appointed as members of the scientific committees set up by Decision 2008/721/EC. Scientific Committee on Consumer Safety Last name First name Institute or organisation of affiliation Angerer JÃ ¼rgen Institute for Occupational and Environmental Medicine, Erlagen, Germany Bernauer Ulrike Federal Institute for Risk Assessment (BfR), Berlin, Germany Chambers Claire Chambers Toxicological Consulting, Wicklow, Ireland Chaudhry Mohammad Central Science Laboratory, Sand Hutton, York, United Kingdom Degen Gisela Leibniz Research Centre for Working Environment and Human Factors (IfADo), Dortmund, Germany Eisenbrand Gerhard University of Kaiserslautern, Kaiserslautern, Germany Galli Corrado University of Milan, Milan, Italy Platzek Thomas Federal Institute for Risk Assessment (BfR), Berlin, Germany Rastogi Suresh Retired Rogiers Vera Vrije Universiteit Brussel, Brussels, Belgium Rousselle Christophe French Agency for Environmental and Occupationnal Health Safety (Afsset), Maisons-Alfort, France Sanner Tore Retired Savolainen Kai Finnish Institute of Occupational Health, Helsinki, Finland Van Engelen Jacqueline National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Vinardell Maria University of Barcelona, Barcelona, Spain Waring Rosemary University of Birmingham, Edgbaston Birmingham, United Kingdom White Ian Guys & St Thomas NHS Hospitals, London, United Kingdom Scientific Committee on Health and Environmental Risks Last name First name Institute or organisation of affiliation Ackermann-Liebrich Ursula Swiss School of Public Health, ZÃ ¼rich, Switzerland Autrup Herman University of Aarhus, Aarhus, Denmark Bard Denis Ã cole des Hautes Ã tudes en SantÃ © Publique (EHESP), Rennes, France Calow Peter Roskilde University, Roskilde, Denmark Canna-Michaelidou Stella State General Laboratory, Nicosia, Cyprus Davison John French National Institute for Agricultural Research (INRA), Paris, France Dekant Wolfgang University of WÃ ¼rzburg, WÃ ¼rzburg, Germany De Voogt Pim University of Amsterdam, Amsterdam, the Netherlands Gard Arielle University of Montpellier, Montpellier, France Greim Helmut Retired Hirvonen Ari Finnish Institute of Occupational Health, Helsinki, Finland Janssen Colin Ghent University, Ghent, Belgium Linders Jan National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Peterlin Borut University Medical Center Ljubljana, Ljubljana, Slovenia Tarazona Jose Spanish National Institute for Agriculture and Food Research and Technology, Madrid, Spain Testai Emanuela Istituto Superiore di SanitÃ , Rome, Italy Vighi Marco University of Milano Bicocca, Milan, Italy Scientific Committee on Emerging and Newly Identified Health Risks Last name First name Institute or organisation of affiliation Auvinen Anssi University of Tampere, Tampere, Finland Bridges James Retired Dawson Kenneth University College Dublin, Belfield, Ireland De Jong Wim National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Hartemann Philippe UniversitÃ © Henri PoincarÃ ©, Nancy, France Hoet Peter Katholieke Universiteit Leuven, Leuven, Belgium Jung Thomas Paul Scherrer Institute, Villigen PSI, Switzerland Mattsson Mats-Olof Ã rebro University, Ã rebro, Sweden Norppa Hannu Finnish Institute of Occupational Health, Helsinki, Finland PagÃ ¨s Jean-Marie Inserm and UniversitÃ © de la MÃ ©diterranÃ ©e, Marseille, France Proykova Ana University of Sofia, Sofia, Bulgaria RodrÃ ­guez-FarrÃ © Eduardo Consejo Superior de Investigaciones Cientificas (CSIC), Madrid, Spain Schulze-Osthoff Klaus University Clinics TÃ ¼bingen, TÃ ¼bingen, Germany SchÃ ¼z Joachim Danish Cancer Society, Institute of Cancer Epidemiology, Copenhagen, Denmark Stahl Dorothea Paracelsus Private Medical University, Salzburg, Austria Thomsen Mogens Retired Vermeire Theodorus National Institute of Public Health and the Environment (RIVM), the Netherlands ANNEX II List of experts appointed as scientific advisors on risk assessment List in alphabetical order of the experts appointed by the Commission as scientific advisors on risk assessment to the Pool set up by Decision 2008/721/EC. Last name First name Institute or organisation of affiliation Ahlers Jan Retired Algorta Jaime Progenika Biopharma Group, Derio, Spain Altenburger Rolf Helmholtz Centre for Environmental Research, Leipzig, Germany Ambrogi Nicoletta Department of pharmaceutical assistance Local Public Health Unit 4, Terni, Italy AndrÃ © Jean-Claude Centre national de la recherche scientifique (CNRS), Paris, France Assmuth Timo Finnish Environment Institute (SYKE), Helsinki, Finland Baars Aalbert Retired Bailey Andrew ViruSure GmbH, Vienna, Austria Balicer Ran Clalit Health Services, Tel-Aviv, Israel Bell David University of Nottingham, Nottingham, United Kingdom Bernard Alfred UniversitÃ © catholique de Louvain (UCL), Louvain-la-Neuve, Belgium Berry Bernard Berry Environmental Ltd, Shepperton, United Kingdom Bommelaer Jean Laboratoire Shadeline France, Mouans-Sartoux, France Boogaard Pieter Shell, The Hague, the Netherlands Borrego Carlos University of Aveiro, Aveiro, Portugal Breckenridge Ross University College London, London, United Kingdom Broschard Thomas Merck KGaA, Darmstadt, Germany Brunnhuber Stefan University of Essen, Essen, Germany Bubenheim Michael University Hospital of Rouen, Rouen, France Cabanes Pierre-AndrÃ © Ã lectricitÃ © de France, Paris, France Calvo Rojas Gonzalo Hospital Clinic i Provincial of Barcelona, Barcelona, Spain Carroquino Maria Instituto de Salud Carlos III, Madrid, Spain Cazals Yves Institut national de la santÃ © et de la recherche mÃ ©dicale (Inserm), Paris, France Colbeck Ian University of Essex, Colchester, United Kingdom Coleman Michael Aston University, Birmingham, United Kingdom Cooke Allan Melvin Alchemy Compliance Ltd, Nottinghamshire, United Kingdom Cotrim Teresa Technical University of Lisbon, Lisbon, Portugal Crawford-Brown Douglas Pell Frischmann, London, United Kingdom Cuypers Ann Hasselt University, Diepenbeek, Belgium Dal Negro Gianni GlaxoSmithKline, Verona, Italy Darbre Philippa University of Reading, Reading, United Kingdom De Gaetano Giovanni Catholic University, Campobasso, Italy Del Mazo Jesus Consejo Superior de Investigaciones Cientificas (CSIC), Madrid, Spain De Paepe Boel Ghent University Hospital, Ghent, Belgium De Sutter Petra Ghent University, Ghent, Belgium Di Guardo Antonio University of Insubria, Varese, Italy Dorigan Lee Public Health  Seattle & King County, Seattle, US Dreher Jean-Claude Centre national de la recherche scientifique (CNRS), Bron, France Duffus John John H Duffus, Edinburgh, United Kingdom Ellerbrok Heinz Robert-Koch-Institut, Berlin, Germany Emmanouil-Nikoloussi Elpida-Niki Aristotle University of Thessaloniki (AUTH), Thessaloniki, Greece Fernandes Teresa Napier University, Edinburgh, United Kingdom Figueras Maria University Rovira I Virgili, Tarragona, Spain Fillet Anne-Marie Ã lectricitÃ © de France, Paris, France Floch FranÃ §ois ITEConsult, Genay, France Fruijtier-PÃ ¶lloth Claudia CATS Consultants GmbH, GrÃ ¤felfing, Germany Fustinoni Silvia Fondazione IRCCS Ospedale Maggiore Policlicnico Mangiagalli e Regina Elena, Milan, Italy Galley-Taylor Magdalen Leicestershire County and Rutland Primary Care Trust, Enderby, United Kingdom Garrigue Jean-Luc ImmunoSearch, Grasse, France Gheber Levi Ben-Gurion University of the Negev, Beer-Sheva, Israel Gibb Herman Tetra Tech Sciences, Arlington, US GimÃ ©nez-Arnau Ana Hospital del Mar. IMAS., Barcelona, Spain Gjomarkaj Mark Consiglio Nazionale delle Ricerche, Rome, Italy Goldberg Michel Retired Gordts Bart Algemeen Ziekenhuis Sint-Jan, Bruges, Belgium GÃ ³rski Andrzej Warsaw Medical University/Polish Academy of Sciences, Warsaw, Poland Grandjean Philippe University of Southern Denmark, Odense, Denmark Greil Gerald Kings College London, London, United Kingdom Griem Peter Clariant Produkte (Deutschland) GmbH, Sulzbach, Germany Gushulak Brian Government of Canada  Citizenship and Immigration Canada, Ottawa, Canada HÃ ¥kansson Helen Karolinska Institutet, Stockholm, Sweden Hanke Wojciech Nofer Institute of Occupational Medicine (NIOM), Lodz, Poland Harrison Paul PTCH Consultancy Limited, Market Harborough, United Kingdom Hassenzahl David University of Nevada, Las Vegas, US Hauptmann Michael Netherlands Cancer Institute, Amsterdam, the Netherlands Hayward Gordon Consumer Risk Limited, London, United Kingdom Heederik Dirk Utrecht University, Utrecht, the Netherlands Hellebek Annemarie Hvidovre Hospital, Hvidovre, Denmark Hensten Arne University of TromsÃ ¶, TromsÃ ¶, Norway Hurley John Fintan Institute of Occupational Medicine, Edinburgh, United Kingdom Jacobsen Hans-JÃ ¶rg Leibniz University Hannover, Hannover, Germany JaÃ ºwiec-Kanyion BoÃ ¼ena Medical Center OMEGA, Sosnowiec, Poland Jensen Allan Force Technology, BrÃ ¸ndby, Denmark Jobling Susan Brunel University, Uxbridge, United Kingdom Johansen Jeanne Duus Gentofte Hospital, Hellerup, Denmark Kneuer Carsten Federal Institute for Risk Assessment (BfR), Berlin, Germany Koennecker Gustav Fraunhofer Institute of Toxicology and Experimental Medicine (ITEM), Hannover, Germany Komulainen Hannu National Public Health Institute, Helsinki, Finland Koppe Janna Retired KrÃ ¤tke Renate Federal Institute for Risk Assessment (BfR), Berlin, Germany Kreyling Wolfgang Helmholtz Zentrum MÃ ¼nchen, German Research Center for Environmental Health, Neuherberg/MÃ ¼nchen, Germany Kruize Hanneke National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands LambrÃ © Claude Institut national de la santÃ © et de la recherche mÃ ©dicale (Inserm), Paris, France Lambrozo Jacques Ã lectricitÃ © de France, Paris, France Landsiedel Robert BASF, Ludwigshafen, Germany Latini Giuseppe Perrino Hospital, Brindisi, Italy Laurent Christian Unemployed Lebret Erik National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Lens Piet Unesco-IHE, Delft, the Netherlands Lichtenbeld Hera NanoTox BV and Biomedbooster BV, Maastricht, the Netherlands Lilienblum Werner LiCoTox (Lilienblum Consulting Toxicology), Hemmingen/Hannover, Germany Liu Qintao AstraZeneca UK Ltd, Brixham, United Kingdom Lopes Isabel University of Aveiro, Aveiro, Portugal Luches Armando University of Salento, Lecce, Italy MacPherson Douglas Faculty of Health Sciences, McMaster University, Hamilton, Ontario, Canada Maillard Jean-Yves Welsh School of Pharmacy, Cardiff University, Cardiff, United Kingdom Mamo Julian University of Malta, Msida, Malta Mangelsdorf Inge Fraunhofer Institute of Toxicology and Experimental Medicine (ITEM), Hannover, Germany Marti Amelia University of Navarra, Pamplona, Spain Marti-Mestres Gilberte University of Montpellier I, Montpellier, France MartÃ ­nez Serrano Alberto Autonomous University of Madrid (UAM), Madrid, Spain Melhus Ã sa Uppsala University, Uppsala University Hospital, Uppsala, Sweden Melissos Dimitrios QACS Ltd, Athens, Greece Minor Philip National Institute for Biological Standards and Control, Blanche Lane, South Mimms, Potters Bar, United Kingdom MÃ ¸lhave Lars University of Aarhus, Ã rhus, Denmark Montanaro Fabio Fabio Montanaro, Genova, Italy Moseley Harry University of Dundee Ninewells Hospital & Medical School, Dundee, United Kingdom Moulin GÃ ©rard National agency for veterinary medicinal products, FougÃ ¨res, France MÃ ¼hlemann Marc Agroscope Liebefeld-Posieux Research Station ALP, Berne, Switzerland Mulon Laurence Mulon Conseil, Saint-Maurice, France Navas JosÃ © Spanish National Institute for Agricultural and Food Research and Technology, Madrid, Spain Nemery de Bellevaux Benoit Katholieke Universiteit Leuven, Leuven, Belgium Nielsen Elsa Technical University of Denmark, SÃ ¸borg, Denmark Nogueira AntÃ ³nio University of Aveiro, Aveiro, Portugal Nohynek Gerhard LOreal Research and Development, AsniÃ ¨res, France Nordberg Monica Karolinska Institutet, Stockholm, Sweden NÃ ¼bling Claudius Paul-Ehrlich-Institut, Langen, Germany Nychas George-John Agricultural University of Athens, Athens, Greece Pallapies Dirk Forschungsinstitut fÃ ¼r Arbeitsmedizin der Deutschen Gesetzlichen Unfallversicherung (BGFA), Bochum, Germany Papadopoulou Chrissanthy University of Ioannina, Ioannina, Greece Pandiella Atanasio Consejo Superior de Investigaciones Cientificas (CSIC), Madrid, Spain Pauwels Marleen Vrije Universiteit Brussel, Brussels, Belgium Peijnenburg Willie National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Peltonen Kimmo Finnish Food Safety Authority (Evira), Helsinki, Finland Pereira Ruth University of Aveiro, Aveiro, Portugal Petrova Rumiana Retired Pickup Roger Natural Environment Research Council, Centre for Ecology and Hydrology, Bailrigg, United Kingdom Pirnay Jean-Paul Queen Astrid Military Hospital, Brussels, Belgium Pitard Alexandre FÃ ©dÃ ©ration des rÃ ©seaux de santÃ © de Franche-ComtÃ ©, BesanÃ §on, France Polettini Aldo University of Verona, Verona, Italy Popov Todor Retired Porzsolt Franz University of Ulm, Ulm, Germany Pratt Iona Food Safety Authority of Ireland, Dublin, Ireland Pukkala Eero Finnish Cancer Registry, Helsinki, Finland Quesniaux ValÃ ©rie Centre national de la recherche scientifique (CNRS), Paris, France Ramsden David Retired Richert Susann Industriepark Wolfgang GmbH, Hanau, Germany Riese Hans Instituto de Salud Carlos III, Madrid, Spain Robbins Anthony Retired Ryffel Bernhard Centre national de la recherche scientifique (CNRS), OrlÃ ©ans, France Sacile Roberto University of Genova, Genova, Italy Sakellaris George National Hellenic Research Foundation (NHRF), Athens, Greece Salifoglou Athanasios Aristotle University of Thessaloniki, Thessaloniki, Greece Salman Mo Colorado State University, Colorado, US Sans MenÃ ©ndez Susana Institute of Health Studies  Generalitat of Catalonia, Barcelona, Spain Santos-Sanches Ilda Universidade Nova de Lisboa, Lisbon, Portugal Saravanane Raman Pondicherry Engineering College, Pondicherry, India Schnekenburger JÃ ¼rgen WestfÃ ¤lische Wilhelms-UniversitÃ ¤t, MÃ ¼nster, Germany Schowanek Diederik Procter & Gamble Eurocor, Strombeek-Bever, Belgium Schulte Stefan BASF, Ludwigshafen, Germany Scialli Anthony Tetra Tech Sciences, Arlington, US Sharp Stephen Medical Research Council, Cambridge, United Kingdom Simms Ian Health Protection Agency (HPA), London, United Kingdom SimkÃ ³ Myrtill Austrian Academy of Sciences, Institute of Technology Assessment, Vienna, Austria Straif Kurt International Agency for Research on Cancer (IARC), Lyon, France StÃ ¼ck Wolfgang Wolfgang StÃ ¼ck, Koblenz, Germany Spindler Per University of Copenhagen, Copenhagen, Denmark Suh Macintosh Helen Harvard School of Public Health, Boston, US Sweet Jeremy Sweet Environmental Consultants, Cambridge, UK Tchepel Oxana University of Aveiro, Aveiro, Portugal Torok Andrea National Institute for Environmental Health, Budapest, Hungary Torrence Mary Department of Agriculture  Agricultural Research Service, Beltsville, US Trevisan Marco UniversitÃ Cattolica del Sacro Cuore, Piacenza, Italy Tribsch Andreas University of Salzburg, Salzburg, Austria Tytgat Jan Katholieke Universiteit Leuven, Leuven, Belgium Uter Wolfgang Friedrich-Alexander University (FAU), Erlangen, Germany Vallaeys Tatiana University of Montpellier II, Montpellier, France Van Beelen Patrick National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Van Benthem Jan National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Van De Meent Dirk National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Van Den Hazel Peter Public Health Services Gelderland Midden, Arnhem, the Netherlands Van Der Laan Jan Willem National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands Vanhaecke Tamara Vrije Universiteit Brussel, Brussels, Belgium Van Rongen Eric Health Council of the Netherlands, The Hague, the Netherlands Verbeken Gilbert Ministry of Defence, Brussels, Belgium Viluksela Matti National Public Health Institute, Kuopio, Finland Virtanen Jorma University of Helsinki, Helsinki, Finland Voncina Ernest Institute of Public Health, Maribor, Slovenia Von Stackelberg Katherine Harvard School of Public Health, Boston, US Wallet France Ã lectricitÃ © de France, Paris, France Walochnik Julia Medical University of Vienna, Vienna, Austria Wester Piet National Institute for Public Health and the Environment (RIVM), Bilthoven, the Netherlands WidÃ ©n Frederik Statens veterinÃ ¤rmedicinska anstalt, Uppsala, Sweden Willing Andreas Cognis GmbH, DÃ ¼sseldorf, Germany Wu Qinglan Det Norske Veritas As, Hoevik, Norway Yang Hong US Food and Drug Administration, Rockville, Maryland, US Yu Il Je Korea Environment & Merchandise Testing Institute, Incheon, Korea Zappa Giovanna Italian National Agency for New Technology, Energy and the Environment (ENEA), Rome, Italy Zouali Moncef Institut national de la santÃ © et de la recherche mÃ ©dicale (Inserm), Paris, France